Citation Nr: 1445844	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received with respect to a claim of entitlement to service connection for a laceration of the left ear.

2.  Whether new and material evidence was received with respect to a claim of entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence was received with respect to a claim of entitlement to service connection for residuals of a head injury.

4.  Whether new and material evidence was received with respect to a claim of entitlement to service connection for seizures.

5.  Entitlement to service connection for an acquired psychiatric disorder including depression.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions of the Department of Veterans Affairs in St. Paul, Minnesota.  The April 2011 decision denied the Veteran's request to reopen his previously denied claims of service connection for left ear hearing loss, a left ear laceration, and residuals of a head injury.  The March 2012 decision denied his request to reopen his claim of service connection for seizures, and denied service connection for an acquired psychiatric disorder including depression, and for headaches, and also denied entitlement to a TDIU.

A September 2009 RO decision denied the Veteran's request to reopen his previously denied claims for service connection left ear hearing loss and residuals of a head injury.  The RO's decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In the March 2012 statement of the case and the January 2013 supplemental statement of the case (SSOC), the RO explicitly considered the claims for service connection for residuals of a head injury and left ear hearing loss, respectively, as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)

The issues of whether new and material evidence was received to reopen a claim of entitlement to service connection for left ear hearing loss, the reopened claims for service connection for residuals of a head injury and seizures, service connection for and acquired psychiatric disorder including depression and headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied the Veteran's petition to reopen his claim of service connection for a left ear laceration, finding that the evidence of record did not show a diagnosis of, or treatment for, left ear laceration in the service medical records; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the September 2009 decision that denied service connection for a left ear laceration is cumulative and does not raise a reasonable possibility of substantiating the claim.

3.  The September 2009 rating decision also denied the Veteran's request to reopen his claims of service connection for residuals of a head injury and seizures, finding that the evidence of record did not show a diagnosis of, or treatment for, residuals of a head injury or seizures in the service medical records; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

4.  The evidence added to the record since the September 2009 decision that denied the Veteran's request to reopen his claims of service connection for residuals of a head injury and seizures raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the Veteran's request to reopen his claims of entitlement to service connection for a left ear laceration, seizures, and residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the September 2009 RO decision is new and material and the claims of service connection for residuals of a head injury and seizures are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letters in January and September 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The January 2011 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

The Veteran was provided with notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding his request to reopen his claims of service connection for a left ear laceration, residuals of a head injury, and seizures, in the January and September 2011 letters.  Given that the Board is reopening the claims of service connection for residuals of a head injury and seizures, and then remands the appeal, no further development is required with respect to the duty to notify as to these claims.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  Records considered by the Social Security Administration (SSA) in its October 2009 award of disability benefits to the Veteran were also obtained.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence not considered by the AOJ in the claims on appeal.

Given that the Board is not reopening the Veteran's claim of service connection for a left ear laceration, a VA examination is not warranted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

A. Laceration of the Left Ear

In November 2006, the Veteran filed a claim for VA benefits, noting that his ear was detached from the "left side."  An August 2007 rating decision denied the Veteran's claim of entitlement to service connection for a left ear laceration on the basis that there was no evidence of a diagnosis of, or treatment for, a left ear laceration in his service treatment records.  

The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records, reflecting that in May 1984 he sustained a right ear laceration that was sutured when he was caught between two trucks.  Also of record were VA and non-VA medical records, dated from March 2006 to April 2007, that do not discuss treatment for a left ear laceration.

The Veteran was advised in writing of the RO's determination and his appellate rights and did not perfect an appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

In July 2009, the RO received the Veteran's request to reopen his claim of service connection for a left ear laceration.  In a September 2009 rating decision, the RO found that the evidence added to the record did not provide objective evidence of a left ear laceration in service.

The Veteran was notified in writing of the RO's September 2009 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the September 2009 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in January 2011.  The evidence added to the record since the September 2009 rating decision includes VA and non-VA medical records and examination reports, dated from December 2007 to December 2012, the Veteran's written statements in support of his claim, and records considered by the SSA in its October 2009 award of disability benefits.  The Veteran was found totally disabled since October 2008 due to affective/mood and somatoform disorders.

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has a left ear laceration related to active service.  It does not include evidence suggesting that there is a left ear laceration disorder that had its onset or is otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic left ear laceration disorder related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the September 2009 RO decision that denied the Veteran's request to reopen his claim of service connection for a left ear laceration is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the September 2009 RO decision that declined to reopen the claim of service connection for a left ear laceration is not new and material, it follows that the claim for service connection for a left ear laceration may not be reopened.


B. Residuals of a Head Injury and Seizures

The August 2007 rating decision also denied the Veteran's claims of service connection for residuals of a head injury and seizures on the basis that there was no evidence of residuals of a head injury or seizures in the Veteran's service treatment records.  This denial was continued in the September 2009 rating decision.

The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records showing that, in January 1982, he injured his forehead in a fight and sustained a laceration with no loss of consciousness.  A May 3, 1984 Screening Note of Acute Medical Care indicates he had been hit in the head by a vehicle, did not lose consciousness, and was treated for a superficial laceration.  A May 4, 1984 record reflects that he was caught between trucks.  

According to a May 7, 1984 Record of Acute Care, the Veteran was seen for follow up after he was hit in the head by a vehicle without loss of consciousness.  He complained of blood draining from his right ear and headaches.  The Veteran denied numbness, weakness and paresthesias.  The assessment included posttraumatic headaches and cervical strain.  The records do not discuss treatment for seizures.  In June 1985, he was involved in a fight and lacerated his lip and arm.

Also of record were the VA and non-VA medical records, dated from March 2006 to April 2007.  A May 2006 private hospital treatment record reflects the Veteran's reported history of head trauma and being "crushed by jeep in'89" in service, sustaining a head injury, and developing seizures.  He was assessed with seizures (post trauma) and referred for neurological evaluation.

VA hospitalized the Veteran in December 2006 for evaluation of seizures.  A December 2006 VA history and physical note indicates that he was seen with post-traumatic epilepsy and was a cocaine user.  He reported having seizures three times a week since their onset after a traumatic brain injury (TBI) in 1987.  The assessment was post-traumatic seizures versus pseudo seizures.  A December 16, 2006 neurology note indicates that the Veteran's seizures were non-epileptic and possibly pseudo seizures.  Results of an electroencephalogram (EEG) and magnetic resonance image (MRI) were normal, with no acute pathology.  

A December 18, 2006 neurology note reveals that the Veteran had "spells since TBI 1987" and had spells since his December 13, 2006 admittance.  The EEG and MRI results were within normal limits.  The Veteran's spells were thought likely non-epileptic and he had a normal neurological examination since admission.  Results of a video EEG were also within normal limits.  At discharge, the Veteran's spells were considered non-epileptic.

The Veteran was advised in writing of the RO's determination and his appellate rights and did not perfect an appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1362; see also Buie v. Shinseki, 24 Vet. App. at 251-52.  Thus, the August 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

In July 2009, the RO received the Veteran's request to reopen his claims for service connection for residuals of a head injury and seizures.  In the September 2009 rating decision, the RO found that the evidence added to the record did not provide objective evidence of residuals of a head injury or seizures in service.

The Veteran was notified in writing of the RO's September 2009 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the September 2009 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the September 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  Hodge v. West, 155 F.3d. at 1356.  See also Shade v. Shinseki, 24 Vet. App. at 117.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

Applications to reopen the appellant's claims regarding residuals of a head injury and seizures were received in January and July 2011, respectively.  The evidence added to the record since the September 2009 rating decision includes VA and non-VA medical records and examination reports, dated from December 2007 to December 2012, the Veteran written statements in support of his claims, and records considered by the SSA in its October 2009 award of disability benefits to him.

In the aggregate, overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that current residuals of a head injury and seizures may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


      (CONTINUED ON NEXT PAGE)








ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for a left ear laceration is denied. 

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for residuals of a head injury is granted. 

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for seizures is granted.


REMAND

Left Ear Hearing Loss 

When examined for induction into service in December 1980, left ear hearing loss was demonstrated on audiological evaluation.  Audiometric examination performed in February 1982 did not show the left ear hearing deficits noted at enlistment, although a June 1982 examination revealed little or no change in hearing acuity from the deficits noted at enlistment.  Audiometric examination performed in January 1986, at separation, revealed left ear hearing loss. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

The RO acknowledged that the Veteran's military occupation in service as a wheeled vehicle repairman had a high probability of exposing him to acoustic trauma.  See January 17, 2013 supplemental statement of the case at page 12.

In December 2012, a VA audiologist opined that the Veteran's current hearing loss was less likely than not was not due to or aggravated by military service.  The examiner reasoned that since the Veteran had no significant shift in thresholds from induction to separation, hearing loss was not caused by or a result of military noise exposure.   However, this medical opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 , 201 (2008) (to the effect that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").

The examiner suggested that the Veteran's currently diagnosed left ear hearing loss pre-existed service in that he opined that there was no progression from induction to separation in hearing thresholds, so hearing loss was not caused by or a result of military noise exposure.  However, he did not indicate whether it clearly and unmistakably pre-existed active service and was not aggravated by such service.  See 38 U.S.C.A. § 1111.

A new VA examination is needed to determine the etiology of any hearing loss disability, including a determination as to whether the disability worsened in military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Residuals of a Head Injury and Seizures

The Veteran asserts that he experienced a traumatic brain injury (TBI) and seizures as a result of an accident in service and maintains that his head injury residuals and seizures had their onset in 1987.  His medical history is as discussed, supra.

In October 2011, the Veteran underwent VA examination for TBI performed by a nurse practitioner.  The examination report expressly states that "the diagnosis of TBI must be made by a physiatrist, psychiatrist, neurosurgeon or neurologist.  A consultation to one of those specialty groups may need to be obtained in conjunction with this examination if the diagnosis is not already of record"(emphasis added).  See October 2011 VA examination report at page 2.  

Nevertheless, the examiner reported that the Veteran did not now have nor did he ever have a TBI or residuals of a TBI.  There is no indication that the examiner obtained the required psychiatric or neurological consultation in rendering this diagnosis.  The examiner opined that claimed condition was less likely as not incurred in or caused by active service.  

In finding no relationship to service, the examiner reasoned was that there was no mention or documentation of a TBI and no seizures in 1982 (after a forehead laceration) or in 1984 (after being hit in the head by a vehicle and lacerating his right ear) when neither TBI nor seizures were documented and no TBI hospital stays related to the incident were shown.  It was noted that the Veteran stayed in service until 1986 with no TBI or seizure noted on his exit examination.  

The examiner noted that the first mention of seizures is in 2006 and it was unclear whether the Veteran had an actual seizure disorder, as it is characterized as "non-epileptic," that suggested a pseudo-seizure or mental health condition.  The examiner commented that "nothing in the [Veteran's] military records supports the claimed relationship between a seizure disorder, if the [Veteran] actually has one, or any claimed residuals of a TBI and military service."  It was noted that there was no documentation of a chronic seizure disorder or TBI residuals from 1987 to 2006 and no documentation in service treatment records of a TBI with a seizure disorder.  

It appears that the sole basis for the examiner's negative etiological opinion was the absence of evidence of treatment for TBI and seizure problems in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination by a neurologist is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).



Headaches

Service treatment records indicate that the Veteran was treated for the forehead laceration in January 1982 and the May 7, 1984 Record of Acute Medical Care indicates that he was seen for follow up after he was hit in the head with a vehicle with loss of consciousness.  He complained of headaches.  The assessment included post-traumatic headaches.  In December 1985, he complained of headaches associated with gastroenteritis.

Post service VA and non-VA medical records reflect the Veteran's complaints of headaches, variously described as possibly-seizure related versus migraine (see May 2006 record from Barnes-Jewish Hospital), and chronic daily headaches (see December 2006 VA medical record discharge note).

In December 2012, a VA examiner diagnosed the Veteran with tension headaches that were less likely than not incurred in or aggravated by in-service injury.  The examiner's rationale was that the headaches mentioned in the Veteran's service treatment records are mostly associated with injuries after fights or right ear injury.  The examiner reported that the Veteran's current symptomatology is "suggestive" of occasional tension headaches "perhaps" related to the adverse socioeconomic condition the Veteran was now in (joblessness, inability to drive, need for a personal care assistant, etc., due to the seizure disorder for which he was being treated).

However, the distinction between the headaches the Veteran experienced in service and those he currently experienced is unclear to the Board.  Further clarification from the VA examiner is needed as to the additional difference(s), if any, between the Veteran's in-service headaches, and the ones he now experienced.

Acquired Psychiatric Disorder including Depression

In December 2012, a VA examiner diagnosed the Veteran with a depressive disorder, not otherwise specified, and opined that it was not incurred in, caused by, or aggravated by "documented reports of depression during service."  However, the Veteran also contends that he has a psychiatric disorder due to a traumatic brain injury (TBI) incurred during active service.  See July 2011 statement.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will defer consideration of the Veteran's claim for service connection for a psychiatric disorder pending resolution of his claim regarding residuals of a head injury.

TDIU

The Board will defer consideration of the Veteran's claim for a TDIU until all his service connection claims on appeal are adjudicated by the Board.

Records

Recent medical records, regarding the Veteran's treatment at the VA medical center (VAMC) in Minneapolis, Minnesota, dated since October 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Minneapolis, dated since October 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, return the claims file and a copy of this remand to the physician-examiner who performed the Veteran's December 2012 VA examination for headaches (or to a similarly qualified physician).  (If the examiner determines that a clinical examination is required, one must be provided.)   

a. The examiner is requested to explain the additional difference(s) between the Veteran's headaches noted in the service treatment records and those he experienced post-service (including those noted in May 2006 private hospital records noting possible seizure-related headaches versus migraines and December 2006 VA medical records, noting chronic daily headaches).

b. Reasons should be provided for all opinions rendered.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. Schedule the Veteran for a VA examination (an ear, nose and throat (ENT) examination performed by a physician) to determine the etiology of his diagnosed left ear hearing loss.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. The examiner should opine as to whether any current left ear hearing loss disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

b. If any current left ear hearing loss disability did not clearly and unmistakably pre-exist service, and/or was not clearly and unmistakably permanently aggravated in service, the opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left ear hearing loss disability had its onset in service, is related to the Veteran's hearing problems in service, or is otherwise the result of a disease or injury in service.

c. If any hearing loss disability is a congenital condition, the opinion provider should opine as to whether the condition is a congenital defect or disease.

d. The opinion provider must provide reasons for each opinion given. 

e. If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4. Schedule the Veteran for a VA examination by a neurologist to determine whether any current residuals of a head injury, including TBI, and seizures are related to service.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Has the Veteran had residuals of a head injury, including TBI, or seizures at any time since 2011?

b. If so, is it as likely as not that the Veteran's residuals of a head injury or seizures is the result of a disease or injury in active service, or had its onset in such service, including the notations in his service treatment records (noting a deep laceration to the forehead in January 1982, and being hit in the head by a vehicle in May 1984 and treated for a right ear laceration)?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and post service medical records that show "non-epileptic" seizures.

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for residuals of a head injury, including TBI, or seizure symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5. Readjudicate the Veteran's claim of whether new and material evidence was received to reopen his claim of service connection for left ear hearing loss, his claims of service connection for residuals of a head injury, seizures, headaches, and an acquired psychiatric disorder including depression, and his claim for a TDIU.  If the determination remains unfavorable to the appellant, the AOJ must issue a SSOC and provide him and his attorney a reasonable period of time in which to respond before this case is returned to the Board

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


